Citation Nr: 0633838	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to separate 10 percent evaluations for bilateral 
tinnitus.  



REPRESENTATION

Appellant represented by:	 
A. E. Bendezu, Attorney-at-Law 



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




INTRODUCTION

The veteran had active military duty from December 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In February 2005, the Board remanded the 
tinnitus issue for compliance with Manlincon v. West, 12 Vet. 
App. 238 (1999).  The RO issued a statement of the case in 
July 2005.  In November 2005, the Board issued a decision 
with respect to multiple other issues on appeal, but notified 
the veteran that his claim for separate evaluations for 
service-connected tinnitus was stayed pending appellate 
action by VA.  That action has been completed, and the 
remaining issue is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is in receipt of a 10 percent evaluation for 
tinnitus, and this is the maximum schedular evaluation 
authorized under all applicable VA regulations.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
10 percent evaluations for the veteran's service-connected 
tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (prior and 
subsequent to June 13, 2003); Smith v. Nicholson, 
No. 05-7168, ---F.3d. ---, 2006 WL 1667936 (Fed. Cir. June 
19, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA requires VA to notify claimants of 
the evidence necessary to substantiate their claims, and to 
make reasonable efforts to assist claimants in obtaining such 
evidence.  

Although the record demonstrates that the veteran was 
provided numerous VCAA notifications in response to numerous 
claims during the last several years, he was not provided 
formal VCAA notice with respect to his claim for separate 10 
percent evaluations for tinnitus.  He was previously granted 
service connection for tinnitus with a 10 percent evaluation, 
made effective from date of receipt of his claim in September 
2001.  His February 2003 claim for separate 10 percent 
evaluations was not based upon any evidence or argument that 
service-connected tinnitus had increased in severity.  As the 
issue in this appeal is essentially a question of law, and 
not one of fact, the Board finds that VA is not required to 
provide assistance under VCAA, because there is no reasonable 
possibility that assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (a)(2).  

Additionally, to the extent that the veteran may not have 
been provided VCAA notice regarding downstream issues in 
accordance with Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006), the Board notes that the currently 
assigned 10 percent evaluation for bilateral tinnitus is the 
maximum schedular evaluation authorized, and made effective 
to the date of claim, so any error in failure to provide VCAA 
notice with respect to effective dates in this appeal is 
harmless.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral.  
The Court held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required VA to assign two 
10 percent evaluations for "bilateral" tinnitus, where it was 
perceived as affecting both ears. 

VA appealed the Court's decision in Smith to the US Court of 
Appeals for the Federal Circuit (Circuit).  Pending this 
appeal, the VA Secretary imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The claim 
in this appeal was affected by the stay, and held in abeyance 
pending the outcome of the Smith appeal.  

In June 2006, the Circuit reversed the Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
evaluation for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168, ---F.3d. ---, 
(Fed. Cir. June 19, 2006).  In reliance on US Supreme Court 
precedent, the Circuit explained that an Agency's 
interpretation of it's own regulations was entitled to 
substantial deference by the courts, so long as that 
interpretation was not plainly erroneous or inconsistent with 
other regulations.  Id., slip op. at 9-10.  In the absence of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulatory scheme, the Circuit concluded that the 
Court erred in not deferring to VA's interpretation.  

As a result of the Circuit's decision in Smith, the VA 
Secretary rescinded the stay, and directed the Board to 
resume adjudication of all claims previously held in 
abeyance, consistent with VA's longstanding interpretation 
that a single 10 percent evaluation is the maximum schedular 
evaluation available under Diagnostic Code 6260.  

Accordingly, the Board concludes that the version of 
Diagnostic Code 6260, in effect prior to June 2003, and 
applicable to the present case which was commenced by the 
veteran's claim received in February 2003, precludes an 
evaluation in excess of the already established single 
10 percent evaluation for the veteran's bilateral tinnitus.  
The veteran's service-connected tinnitus has been assigned 
the maximum schedular evaluation available for tinnitus under 
both the old and new versions of the regulation.  The 
veteran's claim for separate 10 percent evaluations for each 
ear for tinnitus is denied under both the old and new 
versions of the governing regulation.  The disposition of 
this claim is based upon law and not fact.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to separate 10 percent evaluations for each ear 
for bilateral tinnitus, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


